DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0127508 A1 to Aschaber et al. 
Aschaber et al. clearly teaches a generating unit comprising a combustion engine and a generator, comprising: 
a bulkhead wall (21) arranged for fixing to an engine block (1) of an internal combustion engine; 
a module housing (20) fixed to the bulkhead wall and comprising a first opening; 
an e-motor stator (36) fixed to the module housing; 
an e-motor rotor (30) disposed radially inside of the e-motor stator, comprising: 
a rotor carrier (11) arranged for fixing to a crankshaft (8) of the internal combustion engine; and 
a power electronics unit (see paragraph [0010]) attached to the module housing and covering the first opening. 
With regards to claim 2, Aschaber et al. discloses: 
the rotor carrier comprises a plurality of holes arranged for receiving respective fasteners (13) for fixing the rotor carrier to a crankshaft of the engine; and 
a bolt circle diameter of the holes is less than an inside diameter of the first opening (see Figure 1). 
With regards to claim 3, Aschaber et al. discloses: 
the rotor carrier being fixed to a crankshaft of the engine by a bolt (see Figure 1); and 
the first opening is arranged for receiving a tool to secure the bolt to the crankshaft. 
With regards to claim 10, Aschaber et al. discloses: 
the bulkhead wall comprising a fourth opening (see Figure 1); 
the rotor carrier extending partially through the fourth opening; and 
the rotor carrier being sealed to the fourth opening by a dynamic dry seal. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0127508 A1 to Aschaber et al. in view of U.S. Patent Application Publication No. 2007/0227470 A1 to Cole et al. 
Aschaber et al. clearly teaches a generating unit comprising a combustion engine and a generator as described above (see paragraph 4). 
However, although obviously and inherently necessary for transmitting electrical energy, it fails to specifically state that the e-motor stator comprises: 
a first plurality of AC electrical leads; and 
the power electronics unit comprises a second plurality of AC electrical leads, each one of the first plurality of AC electrical leads being removably connected to a one of the second plurality of AC electrical leads. 
Cole et al. discloses a lightweight portable electric generator with integrated starter/alternator, comprising: 
a first plurality of AC electrical leads (see Figures 2 and 9); and 
a power electronics unit (see paragraphs [0010], [0018], [0028], [0042], [0048], [0061], [0073], [0075], [0076], and [0079]; see Figure 9) comprising a second plurality of AC electrical leads (see Figures 2 and 9), each one of the first plurality of AC electrical leads being removably connected to a one of the second plurality of AC electrical leads. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the AC electrical leads disclosed by Cole et al. on the generating unit disclosed by Aschaber et al., for the purpose of transmitting electrical energy generated by the generating unit to the electrical loads on the vehicle. 
With regards to claim 5, Aschaber et al. in view of Cole et al. discloses: 
a removable panel door (see paragraph [0076]) attached to the module housing or the power electronics unit to enclose a chamber containing the first plurality of AC electrical leads and the second plurality of AC electrical leads. 
With regards to claim 6, Aschaber et al. in view of Cole et al. discloses: 
the power electronics unit comprises a second opening and the removable panel door is attached to the power electronics unit and covers the second opening. 
With regards to claim 7, Aschaber et al. in view of Cole et al. disclose: 
the module housing comprises a third opening aligned with the second opening and the first plurality of AC electrical leads extends through the third opening. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0127508 A1 to Aschaber et al. in view of U.S. Patent Application Publication No. 2001/0022243 A1 to Weimer. 
Aschaber et al. clearly teaches a generating unit comprising a combustion engine and a generator as described above (see paragraph 4). 
However, it fails to disclose a resolver, wherein: 
the resolver comprises: 
a resolver rotor fixed to the rotor carrier; and 
a resolver stator fixed to the module housing, the resolver stator comprising a first resolver electrical lead; and 
the power electronics unit comprises a second resolver electrical lead removably connected to the first resolver electrical lead. 
Weimer discloses an electrical machine, comprising a resolver (see paragraph [0040]), wherein: 
the resolver comprises: 
a resolver rotor fixed to a rotor carrier (see Figure 3); and 
a resolver stator fixed to a module housing (see Figure 3), the resolver stator comprising a first resolver electrical lead (see Figure 3); and 
the power electronics unit comprises a second resolver electrical lead (see Figure 3) removably connected to the first resolver electrical lead. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the resolver disclosed by Weimer on the electrical machine disclosed by Aschaber et al., for the purpose of detecting the angular position of the rotor and utilizing said angular position to control the speed and operation of the electrical machine. 
With regards to claim 9, Aschaber et al. in view of Weimer discloses: 
the module housing comprising an annular wall with a radially extending tab, and the resolver stator is fixed to the radially extending tab. 
Allowable Subject Matter
Claims 11-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of installing a starter-generator module on an internal combustion engine as recited by independent claim 11, comprising the steps of: 
providing the starter-generator module comprising a shipping jig including a fifth opening, aligned with a first opening, doweled to the module housing and to the rotor carrier for positioning an e-motor rotor relative to an e-motor stator; 
fixing the rotor carrier to a crankshaft of the internal combustion engine by extending a first tool through the first opening and the fifth opening; and 
removing the shipping jig. 
Dependent claims 12-20 are considered allowable due to their respective dependence on allowed independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 9, 2022